Title: To Thomas Jefferson from Steuben’s Aide-de-Camp, 5 March [1781]
From: North, William
To: Jefferson, Thomas



Sir
Chesterfield Co. Ho. 5 Mar [1781]

The General has set out this morning for Williamsburgh. He desired me to write your Excellency acquainting you that he had received a Letter from Capt. Eddins, the commanding Officer of artillery at York, Mentioning the great want of powder, there not being more than one Barrell and a half at the post.
It is the Baron’s wish that your Excellency will take measures to have some powder sent there, likewise a quantity put on board a Vessell and sent to College Creek as soon as possible. I have the honor
